      Case 3:20-cv-01396-L Document 2 Filed 05/29/20                   Page 1 of 2 PageID 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LESLIE WHITE,                                   §
     Plaintiff                                  §
                                                §
                                                §       CIVIL ACTION NO. 3:20-cv-01396-L
v.                                              §
                                                §
                                                §
                                                §
HKS, INC.                                       §
      Defendant                                 §


                PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS

        Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and

LR 81.2, Plaintiff Leslie White provides the following information:

        For a nongovernmental corporate party, the name(s) of its parent corporation and any

publicly held corporation that owns 10% or more of its stock (if none, state “None”):

        Answer: None.

        A complete list of all persons, associations or persons, firms, partnerships, corporations,

guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are

financially interested in the outcome of the case:

     1. Leslie White

     2. HKS, Inc.

     3. Marshay Iwu




                                                    1
 Case 3:20-cv-01396-L Document 2 Filed 05/29/20    Page 2 of 2 PageID 10




Date: May 29, 2020

                                       Respectfully submitted,


                                       /s/ Marshay Iwu
                                       Marshay Iwu
                                       State Bar No. 24083204
                                       400 South Zang Blvd., Suite 1200
                                       Dallas, Texas 75208
                                       (469) 458-3540 PHONE
                                       (972) 308-6011 FAX
                                       marshayiwu@lawyersdemandingjustice.com

                                       ATTORNEY FOR PLAINTIFF




                                   2
